Case 1:20-cv-00559-JTN-PJG ECF No. 29, PageID.189 Filed 01/07/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 KATHRYN GIBSON,

            Plaintiff,                      Case No. 1:20−cv−559

     v.                                     Hon. Janet T. Neff

 CONGRESS COLLECTION, LLC,

            Defendant.
                                      /



                                      ORDER
         Pending before the Court is Plaintiff's Motion for leave to exceed page
 limits (ECF No. 27), to which no response was filed. Having considered the
 motion and the case circumstances, including the upcoming mediation
 deadline, the Court will grant the motion to permit the excess pages in
 Plaintiff's responsive brief (ECF No. 26). Therefore, IT IS HEREBY
 ORDERED that Plaintiff's Motion for leave to exceed page limits (ECF No. 27)
 is GRANTED.

          IT IS SO ORDERED.


 Dated: January 7, 2021                             /s/ Janet T. Neff
                                                   JANET T. NEFF
                                                   United States District Judge
